DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-6, 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isaji et al [US 2012/0277967]
Claim 1.    An electronic communication device (the ECU 100, see Fig. 1) able to be coupled to a sensor and intended to be installed in the road infrastructure or embedded in a vehicle (the vehicle control ECU 100 LAN communicated with sensors 30 and 40 and the radar 70 in the vehicle, see Fig. 1, para [0040, 0041, 0043]), the communication device comprising:
-    a determining module configured to determine a tracking list for at least one traffic element detected by the sensor, each tracking list including several information elements, the traffic element being located within a geographical zone covered by the sensor (the vehicle control ECU 100 microcomputer calculates and determines the acceleration, deceleration and/or velocity V of vehicle traveling zone, see Figs. 1-3, 6-7, para [0020]);


-    a transmitter configured to send the computed limitation setpoint(s) to an electronic supervision equipment item via a data link, the electronic supervision equipment item being able to remotely supervise, or remotely monitor, a fleet of the vehicles (the vehicle control ECU 100 transmits the compensated target acceleration, deceleration to instruct the engine ECU 50 controls of driving the vehicle safely on the road, see Figs. 1, 5A-G, 6A-G, para [0042, 0093, 0105, 0113]).

Claim 2.    The device according to claim 1, wherein the communication device further comprises an acquisition module configured to acquire at least one setpoint computing rule (the vehicle control ECU 100 microcomputer calculates the compensated evaluation index KdB_c, see Fig. 2, para [0020]) from an electronic apparatus; and
the computer (the the vehicle control ECU 100 microcomputer calculates the acceleration, deceleration and/or velocity Vn limitations/thresholds versus distances Dn, see Figs. 3-7, para [0020-0023]) is configured to compute the motion limitation setpoint further as a function of the at least one acquired computing rule.



Claim 4.    The device according to claim 1, wherein the motion limitation setpoint is chosen from the group consisting of: a speed limitation setpoint; an acceleration limitation setpoint; and a speed and acceleration limitation setpoint (the selected limits/thresholds of acceleration, deceleration and velocity V, see Figs. 3-7, para [0020]).

Claim 5.    The device according to claim 1, wherein the determining module is configured to determine, for each traffic element, at least one information element chosen from the group consisting of:
-    the type of traffic element, such as pedestrian, stationary obstacle, motor vehicle or bicycle (the motor vehicles, see Fig. 3);
-    the position of the traffic element (see Figs. 3-7, para [0074]);
-    at least one dimension of the traffic element (the dimension, see Figs 4A-4F, para [0079]).;
-    a speed of the traffic element (the vehicle velocity Vn, see Figs. 3-7);
-    an acceleration/deceleration of the traffic element (see Figs. 3-7); and
-    a confidence index associated with the traffic element (the index value KdB_c, see Figs. 3-7, para [0020]).



Claim 8.   A monitoring apparatus comprising a sensor and an electronic communication device able to be coupled to said sensor (the sensors 20, 30, 40 and the LAN, see Fig. 1), the communication device being according to claim 1.

Claim 9.    A supervision installation of a transport system including at least one motor vehicle, the supervision installation comprising: at least a monitoring apparatus intended to be installed in the road infrastructure or on a corresponding motor vehicle; and an electronic supervision equipment item coupled to each monitoring apparatus, the supervision equipment item being configured to transmit at least one instruction to a respective motor vehicle (as cited in respect to claim 1 above, see Fig. 1); wherein at least one monitoring apparatus is according to claim 8 (the sensors 20, 30, 40 and the LAN, see Fig. 1).



Claim 11.    A communication method implemented by an electronic communication device able to be coupled to a sensor and intended to be installed in the road infrastructure or embedded in a vehicle, the method comprising: determining a tracking list for at least one traffic element detected by the sensor, each tracking list including several information elements, the traffic element being located within a geographical zone covered by the sensor, computing, as a function of at least one determined tracking list, a motion limitation setpoint for each vehicle located in the geographical zone; and sending the computed limitation setpoint(s) to an electronic supervision equipment item via a data link, the electronic supervision equipment item remotely supervising, or remotely monitoring, a fleet of the vehicle(s) (as cited in respect to the apparatus claim 1 above, see Figs. 1-7).

Claim 12. A non-transitory computer readable medium (the vehicle control ECU microcomputer 100 executes instructions to operate functions of a vehicle that including RAM, ROM memories 90, see Figs. 1, 6, para [0014, 0054-0057, 0093]), including a computer program including software instructions which, when implemented by a computer, implement a method according to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Isaji et al [US 2012/0277967] in view of Yuasa [US 2012/0116659]
Claim 7.    Isaji et al fails to disclose the switch is configured to evaluate a charge of the data link between the transmitter and the electronic supervision equipment item, and to switch the transmitter to the first sending mode if a charge of the data link is detected above a predefined charge threshold.  However, Isaji et al discloses the operation switch unit SW80 has a plurality of operation units. The driver of the own vehicle operates the operation switch unit SW 80. The information of the driver's operation to the operation switch unit SW80 is transmitted to the vehicle control ECU 100.  It is possible for the driver of the own vehicle to operate the operation switch unit SW 80 in order to change various off-set values (see Fig. 1, para [0044]).
Yuasa suggests that the "On-Board Unit" (OBU) 300 is used to refer to those elements or components that are associated with motor vehicle 100.  The OBU 300 can also include one or more of the items, for example, ECU 102, display device 126, and/or input device 130 (see Fig. 1, para [0049]).   The system for providing navigation information to a user in a motor vehicle can include provisions for saving on fees can be charged for each call or message sent. In other cases, fees can be charged for each kilobyte of data transferred.  The system can include provisions for controlling communication with the service provider in a manner that reduces the communication costs associated with retrieving various types of navigation information, including traffic information (see para [0054]).  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention to implement the driver/user to control the charge for data transferred of Yuasa to the ECU and the operation switch of Isaji et al for controlling of data communication to save cost such when there is no other vehicles or traffic traveling on the road.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed discloses the system for preventing vehicle accidents at intersections includes a positioning system arranged in a vehicle for determining the absolute position thereof, a memory unit within the vehicle for storing data relating to edges of at least one lane of the roadway on which the vehicle may travel and the edges of at least one intersecting lane at an intersection, a receiver arranged in the vehicle for receiving position information about another vehicle in an intersecting lane, a processor coupled to the positioning system, the receiver and the memory unit for predicting a collision between 
Ogawa discloses the driving assisting apparatus that assists in driving a vehicle includes: a vehicle speed sensor that detects a vehicle speed of the vehicle; a control unit that determines a recommended traveling state based on a current vehicle speed detected by the vehicle speed sensor and at least one of an accelerated vehicle speed when the vehicle accelerates from the current vehicle speed at an allowable acceleration and a decelerated vehicle speed when the vehicle decelerates from the current vehicle speed at an allowable deceleration; and an assisting unit that assists in driving the vehicle based on the recommended traveling state determined by the control unit.	[US 2013/0110371]
Shimotani et al discloses the vehicle-side system capable of enhancing convenience for drivers who are driving vehicles having an auto-cruise function. A vehicle-side system of the present invention is mounted on a vehicle having an auto-cruise function and is capable of receiving traffic conditions from outside the vehicle. The vehicle-side system includes a position detector that detects vehicle position information that is information regarding the position of the vehicle, a receiver that receives traffic conditions, an auto-cruise setting unit that makes settings including a setting of a predetermined speed at which the auto-cruise function causes the vehicle to travel, and a controller that performs control to change the settings made by the auto-cruise setting unit on the basis of the traffic conditions received by the receiver, the settings in the 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/27/2021